Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 91, 94-99, 161, 163, 164, 166-168, 170, 171, 173, and 174 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (U.S. Patent No. 6,311,974) in view of Official Notice.
Re claims 91, 161, and 168: Koga discloses a currency dispensing device comprising: 
a currency dispensing device housing (see Fig. 1, object 14), integrated into a gaming machine (see Fig. 1, object 14); 
a means for dispensing currency (see Fig. 1, object 14); and
a source of ultraviolet light positioned in, on or proximate to the currency dispensing device, the source of ultraviolet light configured to transmit ultraviolet light onto currency (Fig. 2 and 3, objects 26) to
at least partially sterilize, disinfect and/or decontaminate at least a portion of the currency being dispensed (see col. 3, lines 8-16, 26-29).
Koga fails to disclose that currency is dispensed in response to a cash out event. However, Examiner takes Official Notice that cash out buttons that perform cash out functions on the game machine are well known within the art. It would have been obvious to one of ordinary skill in the art to incorporate a cash out button into the game machine of Koga for the purpose of distributing winnings to the player.
Regarding, the limitations stating that the coin receiving and coin dispensing device is one device and that coins are sterilizing as they enter and leave the machine, Koga teaches that a coin receiving and dispensing device is one device in the form of a hopper and the sterilization bar can be above the hopper and expose the coins to sterilization for the entirety of their time in the hopper and as they leave the hopper when they are dispensed (column 3, lines 26-29). This is noticeable when there is a low quantity of coins in the hopper.
Re claim 94: Koga discloses with respect to the currency dispensing device of claim 91 wherein the ultraviolet light used to sterilize, disinfect, and/or decontaminate is produced by a one or more UV lamps (see col. 3, lines 8-16).
Re claims 96, 164, and 171: Koga discloses with respect to the currency dispensing device of claim 91 wherein the source of ultraviolet light includes reflectors and/or directors to focus ultraviolet light on all or a specific area of the currency (this is inherent to Koga as the source of the UV light incorporates the housing and the bulb wherein the housing arrangement inherently provides a director element to direct the light onto the gaming chips, see Fig. 3).
Re claims 98, 166, and 173: Koga discloses with respect to the currency dispensing device of claim 91 wherein the effectiveness of the sterilization, disinfection and/or decontamination increases over time of use (such is inherent to an ultraviolet lamps wherein the longer items are exposed to said lamp, the greater the effectiveness of the sterilization).
Re claims 99, 167, and 174: Koga discloses with respect to the currency dispensing device of claim 91 wherein the effectiveness of the sterilization, disinfection and/or decontamination increases due to the number of repeated exposures to the UV light (such is inherent to Koga as the effectiveness of the sterilization increases with each exposure)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92, 162, and 169 are rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Official Notice in further view of Holden (U.S. PGPUB 2009/0252646).
Re claims 92, 162, and 169: Koga fails to discloses with respect to the currency dispensing device of claim 91 wherein the ultraviolet light used to sterilize, disinfect, and/or decontaminate is produced by one or more UV LEDs; and wherein the UV light has at least some UV light with a wavelength in the about 207nm to 222nm range. However, Holden teaches such (see paragraph [0016, 0037]). It would have been obvious to one of ordinary skill in the art to simply substitute the UV light of Koga with the UV light of Holden, as such would provide predictable results of a UV light located within the game machine wherein the UV light has the aforementioned properties. 
Allowable Subject Matter
Claims 93, 97, 165, and 172 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to state that the coin receiving and coin dispensing device is one device and that coins are sterilizing as they enter and leave the machine. Koga teaches that a coin receiving and dispensing device is one device in the form of a hopper and the sterilization bar can be above the hopper and expose the coins to sterilization for the entirety of their time in the hopper and as they leave the hopper when they are dispensed (column 3, lines 26-29). This is noticeable when there is a low quantity of coins in the hopper. For these reasons, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715